                                           Case 5:19-cv-03709-BLF Document 24 Filed 07/01/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cv-03709-BLF
                                   8                    Plaintiff,                         ORDER DIRECTING GOVERNMENT
                                                                                           TO FILE FURTHER STATUS REPORT
                                   9             v.                                        ON OR BEFORE JULY 7, 2020
                                  10     WADE MALHAS,                                      [Re: ECF 23]

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On April 14, 2020, the Court requested a further status report from the Government

                                  14   regarding the progress of this case on or before June 15, 2020. ECF 23. The Court has not yet

                                  15   received this status report from the Government. Accordingly, the Court hereby ORDERS the
                                  16
                                       Government to file a further status report regarding the progress of this case on or before July 7,
                                  17
                                       2020.
                                  18

                                  19
                                               IT IS SO ORDERED.
                                  20

                                  21

                                  22   Dated: June 30, 2020
                                  23                                                   ______________________________________
                                  24                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  25

                                  26

                                  27

                                  28
